Title: To James Madison from James Bowdoin, 26 March 1805
From: Bowdoin, James
To: Madison, James


Sir,
Boston Mar. 26. 1805.
I had the honour to duely receive your obliging Letter of the 14th. instant, & am extremely sorry, that altho’ much better in health, that I do not think myself sufficiently re-established to allow of my immeadiately proceeding to Washington, so as to be there within the time suggested in your Letter. I hope Sir, that you will not consider this determination in any other light, than as indispensable to my health, connected with the necessity of my embarking for Spain as soon as possible, with a view of arriving there before the extreme heat of the Summer shall commence: confined as I have been all winter, accustomed to a warm chamber, & all the conveniences of an attentive family, & having suffered great disadvantage from having put myself too forward, when in a state of convalescence with a view to the undertaking of the journey to Washington, when contrasted with the inconveniences of bad Taverns, bad roads & a long journey to be performed in a short time, I think Sir you must be satisfied with my declining the proposed visit, which on every account, permit me to repeat, would afford me the highest satisfaction. Presuming that the foregoing reasons will prove satisfactory to you, I conclude it remains only for me to request the favour you would forward my instructions & dispatches as soon as you shall think will best comport with the time I propose to embark, which is the first of May, unless you shall otherwise direct. My affairs will be fully arranged by that time, and I will then embark unless detained by your request, or for the want of a suitable vessell, of wch. I am told there is no doubt. I shall be much obliged to you to acquaint me what arrangements will be made respecting my Salary & allowance for Outfits: It is my wish not to receive any part of either in the United States, but to have them subject to my order when at Madrid: I shall be obliged to you to acquaint me with the channel by which the Government conveys its funds for the public service to Spain, & with the name of the Banker or merchant in whose hands they are deposited, that I may, if I think proper, make a deposit on my own private account.
Since writing the foregoing & only a few minutes since I have recd. a Letter from Mr. G. W. Erving the late Consul, dated London the 31st. of Jany. last: after mentioning that he supposed I shd. ask leave to defer my departure from the United States, untill April or May; he proceeds to observe as follows viz. “that request will I conclude be acceded to, as we have a Minister extraordinary & plenipotentiary (Mr. Munroe) now at Madrid, who will doubtless arrange satisfactorily all the subsisting Points of difference between the two countries, so that it will not probably be considered indispensably necessary, that we shd. have a Minister upon the ground immeadiately on his quitting it: Mr Munroe left Paris for Spain on the 9th of Decr., his business goes on well, & I expect to see him here by the latter end of March.” Thinking that the foregoing extract from Mr. Erving’s Letter might prove satisfactory to you, if you had recd. no intelligence from Mr. Munroe since your Letter to me of the 14 inst. I have taken the Liberty to transcribe it. I have the honour to subscribe Myself most respectfully, Sir, Yr most obed Servt.
James Bowdoin
